UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-K [X] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal year ended April 30, 2011 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-22760 ELECSYS CORPORATION (Exact name of Registrant as Specified in its charter) Kansas 48-1099142 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 846 N. Mart-Way CourtOlathe, KS (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(913)647-0158 Securities registered under Section 12(b) of the Exchange Act: Title of each class Name of Each Exchange on Which Registered Common Stock, $.01 par value NASDAQ Stock Market Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. []Yes [X]No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. []Yes [X]No Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [ ]No [ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K in not contained herein, and will notbe contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. [ ] Large accelerated filer[ ] Accelerated filer[ ] Non-accelerated filer[X] Smaller Reporting Company Indicate by check mark whether registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[ ]No[X] 1 The aggregate market value of the Common Stock held by non-affiliates as of October 29, 2010, was approximately $14,207,000 based on the closing sale price of the Issuer’s Common Stock on such date. There were 3,789,512 shares of Common Stock, $.01 par value, outstanding as of July 1, 2011. DOCUMENTS INCORPORATED BY REFERENCE PURSUANT TO RULE 12b-23: Portions of the Company’s Proxy Statement for its 2011 Annual Meeting are incorporated by reference into Part III. 2 ELECSYS CORPORATION AND SUBSIDIARY FORM 10-K Year Ended April 30, 2011 INDEX Page PART I ITEM 1.
